NO. 07-12-0522-CV

      IN THE COURT OF APPEALS

      FOR THE SEVENTH DISTRICT OF TEXAS

      AT AMARILLO

      PANEL B

      FEBRUARY 19, 2013
      ______________________________

      In the Interest of N.M.G., A Child
      ______________________________

      FROM THE 181st DISTRICT COURT OF RANDALL COUNTY;

      NO. 64,078-B; HON. JOHN B. BOARD, PRESIDING
      _______________________________

      ON ABATEMENT AND REMAND
      _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
      Appellant Jason Gutierrez filed a notice of  appeal  on  November  30,
2012.  On December 13, 2012, the clerk's record was filed.   The  reporter's
record was due on December 10, 2012.   On  December  27,  2012,  this  court
notified the reporter by letter that the record was late  and  directed  the
reporter to respond, by January 7, 2013, and explain why  it  had  not  been
filed.  On January 7, 2013, the reporter filed a  motion  for  extension  of
time to file the record, which was granted to February 7,  2013.   To  date,
no response, status report, or reporter's record has been filed.
      Accordingly, we abate this appeal and remand the causes to  the  181st
District Court of Randall County  (trial  court)  for  further  proceedings.
Upon  remand,  the  trial  court  shall  determine,  via  hearing  or  other
reasonable means:
           when the reporter's record will be transcribed into written form
           and filed in accordance with the rules  of  appellate  procedure
           and in a manner that does not further delay the  prosecution  of
           this appeal or  have  the  practical  effect  of  depriving  the
           appellant of his right to appeal.



      The trial court shall cause the hearing to  be  transcribed.   So  too
shall it 1) execute findings of fact and conclusions of law  addressing  the
foregoing issue.  Additionally, the district court shall  then  cause  those
findings of fact and conclusions of law to be filed with the clerk  of  this
court on or before March 18, 2013.  Should further time  be  needed  by  the
trial court to perform these tasks,  then  same  must  be  requested  before
March 18, 2013.
      It is so ordered.
                                       Per Curiam


-----------------------
                                      2

                                      2